                  Case 19-50269-CSS        Doc 31     Filed 07/11/19       Page 1 of 1



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

 In re:                                                   Chapter 11

 EDGEMARC ENERGY HOLDINGS, LLC, et                        Case No. 19-11104 (JTD)
 al.,
      Debtors.                                            (Jointly Administered)

 GSCP VI Edgemarc Holdings, L.L.C., GSCP VI
 Parallel Edgemarc Holdings, L.L.C., WSEP and
 Bridge 2012 Edgemarc Holdings, L.L.C. and
 EM Holdco LLC
                                                          Adv. Proc. No. 19-50269 (JTD)
           Plaintiffs,
                                                          Re: Adv. Docket No. 9
 v.

 ETC Northeast Pipeline, LLC

           Defendant.


                                      SCHEDULING ORDER

          To promote its efficient and expeditious disposition, the following briefing schedule shall

apply with respect to the Defendant’s Motion to Dismiss filed June 11, 2019 [Adv. D.I. 9]:

          1.      The above-captioned Plaintiffs’ opposition papers shall filed and served on or

before July 30, 2019.

          2.      The above-captioned Defendant’s reply papers shall be filed and served on or

before August 6, 2019.




          Dated: July 11th, 2019                              JOHN T. DORSEY
          Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE




119860988.1
